DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/324,403 filed 02/08/2019
Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Species 1: figures 1, 2, 4 
Species 2: figure 3 
Species 3: figure 5 
Species 4: figure 6 
Species 5: figure 7
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Claims 8, 9 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4,412,623) in view of Gallagher (US 2,551,937).

1: Schmidt discloses a tubular bottle neck including:

a tubular wall, connected in continuation to a bottle body, defining an inner conduit, an outer wall face, and a mouth accessible from outside the bottle;



wherein

said tubular wall defines a collar segment (A), a transition segment (B), and a wide segment (C) successive to and aligned with one another and with their respective inner conduits being connected to one another,

the collar segment (A) includes the annular collar and the mouth, with the thickness of the annular collar being added to the thickness of the tubular wall in at least part of said collar segment (A);

the outer wall face of the wide segment (C) is flush with the outer collar face, and the inner conduit thereof has a cross section having a larger size than the cross section of the inner conduit of the collar segment (A); and

the transition segment (B) links the collar segment (A) and the wide segment (C), the inner conduit thereof comprises successive cross sections having an increasing size connecting the inner conduits of the collar segment (A) and the wide segment (C), and the outer wall face thereof has at least two successive cross sections having a different size, connecting the outer wall faces of the collar segment (A) and the wide segment (C), defining an annular outer recess between the collar and the wide segment (C) (see figure below).

It is noted that the transition point B opens into a wider area at C that aligns with both the outer threads and smooth tubular wall A 


    PNG
    media_image1.png
    485
    516
    media_image1.png
    Greyscale


Schmidt fails to disclose a glass bottle. Gallagher teaches a tubular bottle neck including:

a tubular wall, connected in continuation to a bottle body, defining an inner conduit, an outer wall face, and a mouth accessible from outside the bottle (col. 1, ll. 25-40; fig. 2). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the material of Schmidt to include the glass material of Gallagher in order to provide a better eco-friendly product for the consumer.

2: Schmidt-Gallagher discloses the tubular glass bottle neck according to claim 1, wherein the length of the tubular wall covered by the annular collar is greater than the length of the tubular wall on which the annular outer recess is defined (Schmidt; annotated figure of claim 1).

3: Schmidt-Gallagher discloses he tubular glass bottle neck according to claim 1, having an annular recess. A modification in the size of the recess would be obvious to one having ordinary skill in the art to have the annular outer recess having a width equal to or less than 5 mm.

"[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
  
4: Schmidt-Gallagher discloses the tubular glass bottle neck according to claim 1 wherein the mentioned annular outer recess is confined between one of the annular collar projections and an annular wall projection, facing said annular collar projection, with the annular wall projection being defined by an abrupt change in size between two successive cross sections of the outer wall face of the transition segment (Schmidt; fig. 1 and 4).

5: Schmidt-Gallagher discloses the tubular glass bottle neck according to claim 1, wherein in said collar segment (A) the thickness of the annular collar is added to the thickness of the tubular wall in at least the largest part of said collar segment (A) (Schmidt; fig. 1 and 4).

7: Schmidt-Gallagher discloses the tubular glass bottle neck according to claim 1, wherein the thickness of the tubular wall of the wide segment (C) is comprised between 80% and 120% of the thickness of the tubular wall of the annular outer recess of the transition segment (B) (Gallagher; fig. 2).

10: Schmidt-Gallagher discloses the tubular glass bottle neck according to claim 1, wherein at least one of the following elements has a cylindrical geometry:

.


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4,412,623) in view of Gallagher (US 2,551,937) in view of Paller (US 3,942,660).

6: Schmidt-Gallagher discloses the tubular glass bottle neck according to claim 1 wherein in said collar segment (A) the thickness of the annular collar is added to the thickness of the tubular wall in the entire collar segment (A) (Schmidt; fig. 1) but fails to disclose a flush surface. Paller teaches an annular collar projection 10 being flush with the mouth (fig. 2). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the collar arrangement of Schmidt-Gallagher to have a flush configuration as in Pallar in order to ease manufacture of both the bottle and covers.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4,412,623) in view of Gallagher (US 2,551,937) in view of Travisano (US 5,544,770).

11: Schmidt-Gallagher discloses the claimed invention as applied to claim 1 but fails to disclose a label. Travisano teaches the tubular glass bottle neck according to claim 1, wherein at least part of the outer collar face and/or at least part of the outer wall face of the wide segment (C) are printed, silk-screened, or engraved, or labeled with an adhesive label, or wherein both faces are printed, silk-screened, or engraved, or labeled with an adhesive label, with a continuous motif at least partially covering both faces (col. 1, ll. 21-45). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the collar of Schmidt-Gallagher to include the label of Travisano in order to properly advertise the contents of the bottle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735